DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 16, 2022, has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the specification, drawings, and claims have overcome the objections and the rejections under 35 U.S.C. 112(b) previously set forth in the non-final Office action mailed May 16, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (CA Patent No. 2,289,988 A1, hereinafter Sutherland) in view of Davis, Sr. et al. (US Patent No. 3,734,814, hereinafter Davis), in further view of Garcia (US Patent No. 7,476,167, hereinafter Garcia).
Regarding claim 1, Sutherland discloses a method of fabricating a formed hockey blade structure (10, Fig. 1; pg. 7, line 22-pg. 8, line 6), comprising: forming a sheet molding compound material (SMC 20, pg. 8, lines 1-3) by introducing randomly oriented fiber strands (pg. 6, lines 6-7, “random fibrous oriented and positioned material”) within a resin and solidifying a resultant composite into a flexible sheet (pg. 8, lines 1-3, as is well understood in the art of sheet molding compound; also see Davis, discussed below); forming the sheet molding compound material (20) into preform layers (including front and back layers of SMC 20, Fig. 2; the layers 20 being formed prior to placement in the mold and therefore understood to be preform layers); positioning the preform layers (20) in a mold (pg. 8, line 5, “in a precise closed mould”); heating and cooling the mold (pg. 8, lines 4-5, “between 280-300°F”); and removing a formed hockey blade structure (10, Fig. 1) from the mold. The formed hockey blade structure (10, Figs. 1-2) has an outer face comprising a back face and a front face (at left and right in Fig. 2).
Sutherland differs from the claimed invention in that Sutherland does not explicitly describe introducing the randomly oriented fiber strands in between layers of resin paste and the preform layers being formed by cutting, and Sutherland does not teach at least one of the front face or the back face comprises cutout features. 
However, the steps of introducing randomly oriented fiber strands in between layers of resin paste and forming preform layers by cutting are conventional steps in fabricating molded articles from sheet molding compound, as evidenced by Davis. Davis teaches a method of fabricating a molded article from a sheet molding compound, including the steps of forming a sheet molding compound material (Figs. 1-2; col. 2, lines 19-27) by introducing randomly oriented fiber strands (col. 2, lines 23-25; col. 4, lines 46-54, “chopped fiber strands”, Fig. 1; also see col. 8, line 36, “randomly disposed glass fibers”) in between layers of resin paste (col. 2, lines 20-21, “a layer of a resin-filler mixture or paste” on top of which the glass fibers are laid, and col. 2, lines 25-27, “another layer of resin-filler paste … deposited over the glass fibers”) and solidifying a resultant composite into a flexible sheet (col. 2, lines 61-62, “this sandwich later hardens into a pliable nontacky state upon aging”; also see col. 5, lines 33-37, “[t]he sandwich thus made is stored for 2 to 7 days at room temperature … [to] convert it into a handleable sheet”); cutting the sheet molding compound into preforms (col. 5, lines 37-38, “[t]his sheet is prepared for molding by cutting sections from the roll 64, which sections contain the desired amount of material”); positioning the preforms in a mold (col. 5, lines 40-41, “the molding compound is placed into the cavity of matched dies”); heating and cooling the mold (col. 5, lines 43-45, “the compound is cured in the cavity at a temperature of approximately 300°F to 1 to 2 minutes”); and removing a formed article from the mold (col. 5, lines 45-48, “[a] completely acceptable glass fiber reinforced molded article is thus produced”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when following the method disclosed by Sutherland, to form the sheet molding compound by introducing the randomly oriented fiber strands in between layers of resin paste, as taught by Davis, in order to form the sheet molding compound in a cost effective manner (Davis, col. 1, line 66-col. 2, line 4, “less costly than prior art processes”); and to form the preform layers by cutting the sheet molding compound material, as also taught by Davis, in order to separate the desired amount of sheet molding compound material from the flexible sheet for placement into the mold (Davis, col. 5, lines 37-45).
With respect to the cutout features, Garcia teaches forming cutout features (ribs 23, Fig. 1; col. 9, lines 43-46, the ribs 23 being “removed regions”) in a back face (rear face 22) of a hockey blade structure. See col. 9, lines 43-46: “The ribs 23 are essentially removed regions from the rear face 22 of the paddle 16, and thus decrease the weight of the blades and raw material costs accordingly.” See Fig. 2 showing removed region/cutout feature of an exemplary rib (30; col. 5, lines 20-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Sutherland by including cutout features as taught by Garcia in the back face, in order to reduce the weight and raw material costs of the finished blade structure.
Regarding claims 2 and 3, the modified Sutherland teaches the claimed invention substantially as claimed, as set forth above for claim 1. Davis further teaches the fiber strands measure approximately 50.8 mm in length (col. 4, lines 46-51, “lengths of approximately 2 inches”, 2 inches = 50.8 mm), which is within the broad ranges of at least 10 mm (claim 2) and at least 25.4 mm in length (claim 3).
Regarding claim 4, the modified Sutherland teaches the claimed invention substantially as claimed, as set forth above for claim 1. Sutherland further discloses positioning a core (core 11) between a selected two of the preform layers (front and back layers of SMC 20, Fig. 2) of the sheet molding compound material (20) in the mold to be integrally molded within the hockey stick blade structure (10, Figs. 1-2; pg. 8, lines 1-6). Although the core (11) in Sutherland’s invention is of lightweight wood rather than foam, Sutherland teaches that foam is known in the art to be a suitable, and in some cases preferable, material for the core of a hockey blade structure. See pg. 2, lines 23-28, describing an exemplary prior art composite blade with a foam core which advantageously generates a greater shot accuracy. Although Sutherland mentions that the prior art foam-core blade is not sufficiently wear-resistant for off-ice hockey usage, the examiner does not believe that this statement teaches away from a foam core, because Sutherland acknowledges that foam cores and their attendant advantages are well-understood in the hockey art, and because one of ordinary skill in the art would recognize that there are trade-offs between durability and performance, such that some users may prefer a higher performance blade even if somewhat less wear-resistant in certain circumstances. Moreover, one of ordinary skill in the art would reasonably expect that substituting a foam core for the wood core of Sutherland would combine the cost efficiencies of Sutherland’s method (Sutherland, pg. 5, lines 25-28) with the performance advantages of conventional foam cores, which would be desirable for producing hockey blades intended for use on ice. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sutherland by selecting a foam core, as is conventional in the art of hockey blades, in place of the wood core of Sutherland, in order to improve the performance of the finished blade for use on ice. 
Regarding claim 7, the modified Sutherland teaches the claimed invention substantially as claimed, as set forth above for claim 1. Sutherland further teaches the blade structure (10, Figs. 1-2) is formed from two preform layers (front and back layers of SMC 20, Fig. 2), which is less than five, as claimed.
Regarding claim 9, the modified Sutherland teaches the claimed invention substantially as claimed, as set forth above for claim 1. Sutherland teaches that the fiber strands of the SMC (20) are glass fibers or other fibrous material (pg. 8, lines 8-10). Although Sutherland does not explicitly state that the fiber strands are carbon fibers, Sutherland teaches elsewhere (pg. 2, lines 11-13) that carbon fibers are known in the hockey art to be a suitable substitute for glass fibers (pg. 2, lines 12-13, “glass, carbon, and other fibers”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sutherland by selecting carbon fibers in place of glass fibers, since this involves the simple substitution of one known fiber material for a fiber-reinforced hockey blade for another known fiber material for a fiber-reinforced hockey blade, to yield predictable results.
Regarding claim 10, the modified Sutherland teaches the claimed invention substantially as claimed, as set forth above for claim 1. Sutherland further teaches that the fiber strands are glass fibers (pg. 8, lines 8-10).
Regarding claim 11, the modified Sutherland teaches the claimed invention substantially as claimed, as set forth above for claim 1. Davis further teaches the heating of the mold is completed in 1 to 2 minutes (col. 5, lines 41-45). Although Sutherland and Davis are silent with respect to the amount of time required for the additional steps of cooling the mold and removing the blade structure from the mold, the examiner notes that the claimed cooling step does not require cooling to any particular temperature, and at least some amount of cooling would be understood to occur shortly after the 1 to 2 minutes of heating is completed. The additional step of removing the blade structure from the mold appears to be a simple step that can be completed in a relatively short period of time. In addition, the examiner notes that Applicant has not disclosed any particular process or means for speeding up the cooling or removal steps. Rather, Applicant has disclosed that the time savings is due to a decrease in the curing time required for a sheet molding compound material (as compared to blades constructed using layers of fiber tape; see para. 34, “the use of sheet molding compound material … may decrease the curing time to mold the preform 300 into a finished hockey stick blade”). Because Sutherland and Davis teach the same method steps and the same sheet molding compound materials as claimed, including a short heating time that is significantly less than 10 minutes, it appears to the examiner that the heating, cooling, and removing steps of Sutherland and Davis could be completed in less than 10 minutes. For these reasons, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to complete the heating, cooling, and removing steps of Sutherland and Davis in less than 10 minutes, in order to speed the fabrication process.
Regarding claim 12, the modified Sutherland teaches the claimed invention substantially as claimed, as set forth above for claim 1. Garcia further teaches forming rib structures (ribs 23, Fig. 1, to yield the cutout features discussed above for claim 1; compare to Applicant’s disclosure at para. 36, lines 24-28, “[t]he cutout features may otherwise be referred to as ribbing features, or ribs”) in an outer surface (rear face 22) of a hockey blade by removing material from the outer surface (22), in order to decrease the weight of the blade (col. 9, lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying Sutherland to include cutout features as taught by Garcia as discussed above, to form rib structures as taught by Garcia in the rear preform layer (of SMC 20, Fig. 2) which forms the back face of the finished blade (10) by removing material from the preform layer (20) prior to positioning the preform layer (20) in the mold, in order to produce the cutout features that reduce the weight of the finished blade as discussed above.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in view of Davis and Garcia, in further view of Seike et al. (US Patent Pub. 2020/0346441, hereinafter Seike).
Regarding claim 5, the modified Sutherland teaches the claimed invention substantially as claimed, as set forth above for claim 1. Sutherland further teaches the sheet molding compound material (20, Figs. 1-2) is a first sheet molding compound material understood to have a first average fiber strand length (e.g., 2 inches as taught by Davis, col. 4, lines 50-51), the preform layers being first preform layers (front and back layers of SMC 20, Fig. 2 of Sutherland). Sutherland and Davis do not teach forming a second sheet molding compound material with fiber strands having a second fiber strand length, cutting the second sheet molding compound material into second preform layers, and positioning the second preform layers with the first preform layer(s) in the mold. However, in the art of sheet molding compound materials, Seike teaches (Fig. 1; para. 0009) forming a first sheet molding compound material (fiber-reinforced resin sheet component I) having a first average fiber strand length (para. 0009, lines 3-6, “an average fiber length Lf1 of 10 mm or more and 100 mm or less”) and forming a second sheet molding compound material (fiber-reinforced resin sheet component II) by introducing randomly oriented fiber strands (para. 0081, lines 8-11, chopped fiber bundle; para. 0039, lines 1-3, “dispersed randomly”) having a second average fiber strand length (para. 0009, lines 7-11, “an average fiber length Lf2 of 3 mm or more and less than 10 mm”) in between layers of resin paste (para. 0082, “sandwiched vertically by resin sheets”) and solidifying a resultant composite into a flexible sheet (para. 0082, line 4, “a sheet-like fiber-reinforced resin forming material”), and layering the second sheet molding compound material (II) with the first sheet molding compound material (I, Fig. 1; e.g., see Example 1, para. 0102), in order to improve both the mechanical characteristics of the finished product and the formability of the materials during fabrication (since the component I with longer fibers provides good mechanical characteristics such as tensile strength and bending strength, while the component II with shorter fibers improves fluidity during forming; see para. 0007 and 0045-0046). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Sutherland by forming a second sheet molding compound as taught by Seike, cutting the second sheet molding compound material into second preform layers (in the same manner discussed above for the first preform layers), and positioning the second preform layers with the first preform layers in the mold, in order to combine enhanced mechanical characteristics with enhanced fluidity during forming (Seike, para. 0001, 0045-0046).
Regarding claim 6, the modified Sutherland teaches the claimed invention substantially as claimed, as set forth above for claim 5. Seike further teaches the second average fiber length (of component I) is longer than the first average fiber length (of component II; see para. 0009, component I having an average fiber length of 10-100 mm, and component II having a fiber length of 3-10 mm), and the second sheet molding compound material (component I) is positioned at areas intended to exhibit comparatively higher mechanical toughness (i.e., at a surface layer, para. 0034, lines 1-3; see para. 0045, last sentence, component I serving to “enhance mechanical characteristics”, and para. 0007, the enhanced characteristics including tensile and bending strength). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying Sutherland to include the second sheet molding compound material taught by Seike (as discussed above for claim 5), to position the second preform layers at areas of the blade structure (10 of Sutherland) intended to exhibit comparatively higher mechanical toughness (e.g., at surface areas), in order to improve the strength of the finished blade.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in view of Davis and Garcia, in further view of McGrath et al. (US Patent No. 7,963,868, hereinafter McGrath).
Regarding claim 8, the modified Sutherland teaches the claimed invention substantially as claimed, as set forth above for claim 1. Sutherland does not teach positioning a layer of fiber tape in the mold with the preform layers. However, McGrath discloses a method of fabricating a formed hockey blade structure (30, Figs. 1 and 14A-E) comprising the step of positioning a layer of fiber tape (plies 520 of fibers, col. 22, lines 7-13) in a mold with preform layers of sheet molding compound material (preformed cores 500a-c, formed of bulk molding compound, col. 21, line 64-col. 22, line 17; sheet molding compound interpreted in view of Applicant’s disclosure, para. 19, to include bulk molding compound), the fiber tape being pre-impregnated with resin and having unidirectional fibers (col. 21, lines 34-35, the plies 520 being “uni-directional carbon fiber tape pre-impregnated with epoxy”), in order to add strength or rigidity to the finished blade (col. 21, lines 6-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Sutherland by positioning a layer of fiber tape as taught by McGrath in the mold with the preform layers, in order to add strength or rigidity to the finished blade (McGrath, col. 21, lines 6-17).
Regarding claim 13, the modified Sutherland teaches the claimed invention substantially as claimed, as set forth above for claim 1. Sutherland does not teach positioning polymer inserts in the mold to be integrally molded within the hockey blade structure. However, McGrath discloses a method of fabricating a formed hockey blade structure (30, Figs. 1, 13, and 20) comprising the step of positioning polymer inserts (Fig. 20, “elastomer” core material; col. 3, lines 50-56; col. 12, line 38-col. 13, line 6) in a mold to be integrally molded within the hockey blade structure (30; col. 22, lines 4-20) in order to improve the sound and feel of the finished blade (col. 12, lines 25-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Sutherland by positioning polymer inserts as taught by McGrath in the mold to be integrally molded within the blade structure, in order to improve the sound and feel of the finished blade (McGrath, col. 12, lines 25-42).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Seike, in further view of Garcia.
Regarding claim 14, McGrath discloses a hockey stick blade structure (Fig. 14K) comprising a molded sheet molding compound material (col. 25, lines 44-63, “bulk molding compound”; the term “sheet molding compound material” is interpreted in view of Applicant’s disclosure, para. 19, to include bulk molding compound) including fiber strands having a first length disposed within resin (col. 25, lines 49-50, “non-continuous fibers disposed in a … resin base”). The hockey blade structure has an outer face comprising a front face (90, Fig. 14K) and a back face (opposite front face 90). The examiner notes that claim 14 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. 
The finished product of McGrath differs from the finished product of claim 14 in that McGrath does not explicitly teach that the fiber strands are randomly oriented, McGrath does not teach a second sheet molding compound material with fiber strands of a second average length that is longer than the first average length, and McGrath does not teach the front and/or back face comprising cutout features.
With respect to the fiber strand orientation and the second sheet molding compound material, in the art of sheet molding compound materials, Seike teaches (Fig. 1; para. 0009) that it is advantageous to produce a finished article by forming a first sheet molding compound material (fiber-reinforced resin sheet component II) by introducing randomly oriented fiber strands (para. 0081, lines 8-11, chopped fiber bundle; para. 0039, lines 1-3, “dispersed randomly”) having a first average length (para. 0009, lines 7-11, “an average fiber length Lf2 of 3 mm or more and less than 10 mm”) in between layers of resin paste (para. 0082, “sandwiched vertically by resin sheets”) and solidifying a resultant composite into a first flexible sheet (para. 0082, line 4, “a sheet-like fiber-reinforced resin forming material”), forming a second sheet molding compound material (fiber-reinforced resin sheet component I) by introducing randomly oriented fiber strands (para. 0081, lines 8-11, chopped fiber bundle; para. 0039, lines 1-3, “dispersed randomly”) having a second average length longer than the first average length (para. 0009, lines 3-6, “an average fiber length Lf1 of 10 mm or more and 100 mm or less”) in between layers of resin paste (para. 0082, “sandwiched vertically by resin sheets”) and solidifying a resultant composite into a second flexible sheet (para. 0082, line 4, “a sheet-like fiber-reinforced resin forming material”), and layering the second sheet molding compound material (I) together with the first sheet molding compound material (II) for molding (e.g., see Example 1, para. 0102, including outer layers of component I and inner layers of component II), in order to improve both the mechanical characteristics and the formability of the materials (since the component I with longer fibers provides good mechanical characteristics such as tensile strength and bending strength, while the component II with shorter fibers improves fluidity during forming; see para. 0007 and 0045-0046). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McGrath by randomly orienting the fiber strands of the first sheet molding compound, as taught by Seike and as is conventional in the art, and by including a second sheet molding compound material with longer fiber strands as taught by Seike layered with the first sheet molding compound material in the finished hockey stick blade structure, in order to combine enhanced mechanical characteristics of the finished product with enhanced fluidity during forming (Seike, para. 0001, 0045-0046). 
With respect to the cutout features, Garcia teaches that it is advantageous to form cutout features (ribs 23, Fig. 1; col. 9, lines 43-46, the ribs 23 being “removed regions”) in a back face (rear face 22) of a hockey blade formed by removing material from the back face (22). See col. 9, lines 43-46: “The ribs 23 are essentially removed regions from the rear face 22 of the paddle 16, and thus decrease the weight of the blades and raw material costs accordingly.” See Fig. 2 showing removed region/cutout feature of an exemplary rib (30; col. 5, lines 20-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of McGrath by including cutout features as taught by Garcia in the back face, in order to reduce the weight and raw material costs of the finished blade structure.
As noted above, claim 14 is a product-by-process claim, and patentability is determined by the product itself. The examiner notes that the particular steps of cutting the first and second sheet molding compound materials into preform layers, positioning the preform layers in the mold, heating and cooling the mold, removing the formed hockey blade structure from the mold, and removing material from one or more perform layers to form the cutout features are product-by-process limitations that do not appear to impart any distinctive structure to the finished product. McGrath, in combination with Seike and Garcia, teaches a molded hockey stick blade structure with layers of first and second sheet molding compound having different fiber strand lengths and cutout features in a back face of the hockey blade structure, as discussed in detail above. Therefore, the combination of McGrath, Seike, and Garcia teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Regarding claim 15, the modified McGrath teaches the claimed invention substantially as claimed, as set forth above for claim 14. Seike further teaches the first average length is less than 10 mm (para. 0009, lines 7-11, “an average fiber length Lf2 of 3 mm or more and less than 10 mm”; also see para. 0046) and the second average length is greater than 20 mm (para. 0045, describing a preferable range of 15-50 mm, “preferably 15 mm or more” and “further preferably 50 mm or less”; also see Reference Example 13, para. 0095, line 7, “25 mm fiber length”).
Regarding claim 16, the modified McGrath teaches the claimed invention substantially as claimed, as set forth above for claim 14. McGrath further teaches positioning a core (500b, Fig. 14A) between two layers (cores 500a and 500c; col. 22, lines 4-13) in the mold to be integrally molded with the hockey stick blade structure (col. 22, lines 4-20). McGrath teaches that the core layers (500a-c) may comprise combinations of various materials, including a foam core in combination with the sheet/bulk molding compound discussed above (col. 11, lines 32-37, “a foam core element may be employed in combination with … a core made of discontinuous … fibers disposed in a resin matrix”; also see col. 21, line 64-col. 22, line 3, “the various cores may be comprised of various materials (e.g., foam, … bulk molding compound, etc.)”; and col. 25, lines 44-63, describing bulk molding compound cores formed in the same way as the bulk molding compound blade 30 of Fig. 14K). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of McGrath by positioning a foam core as suggested by McGrath (e.g., foam core 500b, Fig. 14A) between two layers of the sheet molding compound material (e.g., bulk molding compound cores 500a and 500c, Fig. 14A), in order to optimize the performance and feel of the finished blade (McGrath, col. 11, lines 32-37).
Regarding claim 17, the modified McGrath teaches the claimed invention substantially as claimed, as set forth above for claim 14. As discussed above for claim 14, Seike teaches a layered arrangement of the first and second sheet molding compound materials. Seike further teaches less than five of the layers (see Fig. 2 showing three layers; para. 0034, lines 6-7, “[t]he laminate comprises one or more of each component”).
Regarding claim 18, the modified McGrath teaches the claimed invention substantially as claimed, as set forth above for claim 14. McGrath further discloses a layer of fiber tape (plies 520, Fig. 14A) pre-impregnated with resin and having unidirectional fibers (col. 21, lines 25-41) molded together with the sheet molding compound material (one or more of the core elements 500a-c of bulk molding compound, col. 22, lines 7-20; see col. 25, lines 44-63 describing core elements 500 made of bulk molding compound in the same way as blade 30 of Fig. 14K).
Regarding claim 19, the modified McGrath teaches the claimed invention substantially as claimed, as set forth above for claim 14. McGrath further teaches the fiber strands comprise carbon fibers (col. 23, lines 65-67, “fibers in the bulk molding compound may be selected from the group of fibers previously identified with respect to the substantially continuous fibers employed in plies 520”; col. 20, lines 33-39, “fibers employed in plies 520 may be comprised of carbon fiber”).
Regarding claim 20, the modified McGrath teaches the claimed invention substantially as claimed, as set forth above for claim 14. McGrath further teaches the fiber strands comprise glass fibers (col. 23, lines 65-67, “fibers in the bulk molding compound may be selected from the group of fibers previously identified with respect to the substantially continuous fibers employed in plies 520”; col. 20, lines 33-39, “fibers employed in plies 520 may be comprised of … glass”).
Response to Arguments
Applicant's arguments filed August 16, 2022, have been fully considered but they are not persuasive. 
With respect to the cutout features now recited in amended claims 1 and 14, the examiner notes that this feature is taught by Garcia, as set forth above in response to Applicant’s amendment. The cutout features are understood in view of Applicant’s disclosure to be the result of the step of “forming rib structures” recited in dependent claim 12. See Applicant’s disclosure at para. 36, lines 24-28: “The cutout features may otherwise be referred to as ribbing features, or ribs.” This step, and the resulting cutout features now described in the amended claims, are taught by Garcia as discussed in the prior Office action for claim 12. 
In response to Applicant’s argument that Sutherland teaches away from a foam core (recited in dependent claim 4), the examiner maintains that Sutherland does not teach away from a foam core for the reasons discussed in the rejection of claim 4 in the prior Office action and again above. Applicant has not pointed out any particular disagreements with the examiner’s line of reasoning or pointed to any teaching in Sutherland that is believed to teach away from a foam core. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 12, 2022/